Reese, O. J.,
concurring in dissent.
I concur in this dissent upon the ground that the application to intervene was not made within the time required by the section of the statute quoted in the dissenting opinion, and therefore the attorney general never had any right to be heard. The statute is plain that intervention must begin in the court of original jurisdiction, and cannot be allowed in an appellate court to which, after judgment, the cause has been appealed. Having had no standing in the district court, the intervention has none here.
As to whether it was the purpose of the testator to *679create a public or private charity, I do not find it necessary to express an opinion. As applied to this case, the authorities are not entirely harmonious.